[Cite as State v. Brothers, 2010-Ohio-3987.]
                          STATE OF OHIO, COLUMBIANA COUNTY

                                   IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


STATE OF OHIO                                  )   CASE NOS. 10 CO 6
                                               )             10 CO 7
        PLAINTIFF-APPELLEE                     )
                                               )
VS.                                            )   OPINION AND
                                               )   JUDGMENT ENTRY
JILL A. BROTHERS                               )
                                               )
        DEFENDANT-APPELLANT                    )

CHARACTER OF PROCEEDINGS:                          Criminal Appeals from the Columbiana
                                                   County Municipal Court
                                                   Case Nos. 09 CRB 454; 09 CRB 1073

JUDGMENT:                                          Dismissed.

APPEARANCES:

For Plaintiff-Appellee:                            Atty. Robert Herron
                                                   Columbiana County Prosecutor
                                                   Atty. Kyde Kelly-Jones
                                                   Assistant Prosecuting Attorney
                                                   38832 Saltwell Road
                                                   Lisbon, Ohio 44432

For Defendant-Appellant:                           Atty. Brian J. Macala
                                                   11 South Lincoln Avenue
                                                   Salem, Ohio 44460-3101


JUDGES:

Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite
Hon. Mary DeGenaro
                                                   Dated: August 18, 2010

PER CURIAM.
                                                                                      -2-

       {¶1}    This matter comes on appeal from a January 11, 2010 order of the

Columbiana County Municipal Court dismissing charges against appellant, but finding

probable cause existed for the issuance of a criminal trespass complaint and for

violation of a civil protection order.

       {¶2}    As this Court has authority to sua sponte raise a jurisdictional question,

we directed the appellant to file a jurisdictional statement. Appellant complied on

April 22, 2010, attaching two separate cases from the Eleventh District Court of

Appeals, issued the same day in 1985, which went to merit decision. However, in

neither case was the jurisdictional hurdle discussed, that is, whether the appellant

was an “aggrieved party,” when the criminal charges had been dismissed.

       {¶3}    In her supporting memorandum appellant argues that the finding of

probable cause in the criminal proceeding “* * * substantially impaired the ability of

Appellant to pursue those claims” (malicious prosecution and abuse of process).

(4/22/10 Brief in Support of Jurisdiction, p. 7.) Appellant contends she has been

prejudiced by such finding made without the benefit of an evidentiary hearing.

       {¶4}    At page 12 of the Brief in Support of Jurisdiction, we note appellant

stipulated to probable cause as to the county prosecutor and law enforcement

agencies, but would not stipulate as it related to her father, who had obtained the civil

protection order, or Patrick Kerrigan, who notified police of appellant’s presence on

the business premises (after it had been negotiated that the CPO was to be

dismissed. It is alleged Kerrigan had knowledge of the settlement by virtue of his

signing the April 10, 2009 Settlement Agreement).
                                                                                            -3-

       {¶5}   In a criminal case it is ordinarily the imposition of sentence which

constitutes a final order subject to review. State v. Shinkle (1986), 27 Ohio App.3d

54. Here, appellant suffered no deprivation of a present substantial right since the

charges were dismissed. She suffered no loss of liberty (although she spent a day in

jail when arrested). She suffered no financial loss by the payment of a fine. She is

not an aggrieved party since she prevailed.

       {¶6}   To be an aggrieved party one must show a present interest in the

subject matter of the litigation and that his personal rights have been substantially

affected by the order from which the appeal is taken. See Ohio Contract Carriers

Assn. v. Public Utilities Comm. (1942), 140 Ohio St. 160, citing 2 Am.Jur. 941, Sec.

149. A future, contingent or speculative interest is not sufficient to confer standing to

appeal. Id. at 161, citing Sec. 150.

       {¶7}   Admittedly, in this case, appellant is seeking a reversal simply to aid in

an anticipatory civil suit to recover damages for malicious prosecution and abuse of

process. That civil litigation will stand or fall on the evidence presented in that suit.

       {¶8}   It is not the function of this Court to review a criminal case to aid a party

for possible future civil litigation. Moreover, appellant acknowledges that the law

enforcement officials and prosecutor involved here had probable cause to pursue the

charges inasmuch as they had not been apprised of the settlement agreement.

       {¶9}   Accordingly, we find that appellant is not an aggrieved party with

standing to bring these appeals.       Moreover, she has not had a substantial right
                                                                                  -4-

impacted by the dismissal of the charges and therefore is not entitled to a review of

the dismissal orders.

      {¶10} Appeals sua sponte dismissed.

      {¶11} Costs taxed against appellant.

Vukovich, P.J., concurs.

Waite, J., concurs.

DeGenaro, J., concurs.